      Case 8:19-cv-03367-DKC Document 62 Filed 10/02/20 Page 1 of 4



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MARYLAND

THE REDEEMED CHRISTIAN CHURCH OF:
GOD (VICTORY TEMPLE) BOWIE,
MARYLAND                        :

     v.                            :   Civil Action No. DKC 19-3367

                                   :
PRINCE GEORGE’S COUNTY, MARYLAND
                                   :

                                 ORDER

     In a Memorandum Opinion issued on September 9, 2020,(ECF No.

58), the court issued findings and conclusions on the claim of

Plaintiff, The Redeemed Christian Church of God (Victory Temple)

Bowie, Maryland (“Victory Temple”), concluding that Defendant

Prince George’s County, Maryland (the “County”), had violated the

Religious Land Use and Institutionalized Persons Act of 2000

(“RLUIPA”) when it denied Victory Temple’s application for a water

and sewer category change from W5 and S5 to W4 and S4. The contours

of injunctive relief were not resolved in that Memorandum Opinion.

The parties filed a Consent Motion setting forth agreed upon

language for a permanent injunction.      (ECF No. 61).

     Accordingly, for the following reasons, pursuant to Rule

65(d) of the Federal Rules of Civil Procedure, it is, this 2nd day

of October, 2020, by the United States District Court for the

District of Maryland, ORDERED that:
      Case 8:19-cv-03367-DKC Document 62 Filed 10/02/20 Page 2 of 4



     1.   As set forth more fully in the Court’s Memorandum Opinion

of September 9, 2020 (ECF No. 58), the findings and conclusions of

which are incorporated herein by reference, the Court finds that

Victory Temple has outgrown its current church facilities and that

it purchased property located at 14403 Mount Oak Road in Bowie,

Maryland with the reasonable expectation that it could build a new

church facility on that property; and

     2.   The Court further finds that the decision by Prince

George’s County to deny an application for a water and sewer

category change from W5 and S5 to W4 and S4 precluded Victory

Temple from further developing its property; and

     3.   The Court further finds that Prince George’s County

violated the Religious Land Use and Institutionalized Persons Act

of 2000 (“RLUIPA”) in denying Victory Temple’s application for a

water and sewer category change from W5 and S5 to W4 and S4; and

     4.   The Court further finds that money damages would be

inadequate fully to redress the County’s RLUIPA violation, because

damages alone would not enable Victory Temple to use its Mount Oak

Road property for the religious purpose for which it acquired the

property; and

     5.   The Court further finds that the balance of hardships

favors entry of injunctive relief, as the injunction will allow
                                   2
      Case 8:19-cv-03367-DKC Document 62 Filed 10/02/20 Page 3 of 4



Victory Temple to proceed to the next stage of development, and

that relief for Victory Temple outweighs any potential harm to the

County; and

     6.   The Court further finds that the injunction would serve

the public interest by vindicating Victory Temple’s religious

exercise rights under RLUIPA; and

     7.   Prince George’s County BE, and the same hereby IS,

PERMANENTLY ENJOINED from denying Victory Temple’s requested water

and sewer category change, and the County is hereby ordered to

grant Victory Temple’s application to amend the County’s Water and

Sewer Plan (Stipulated Trial Exhibit No. 1) and advance the

property located at 14403 Mount Oak Road to Water and Sewer

Category 4 within sixty (60) days of this Order.       This Order binds

the County as well as its agents, servants, and employees, as well

as any persons in active concert or participation with them, who

receive actual notice of the Order; and

     8.   All   further    proceedings     are   stayed    pending    the

anticipated appeal by the County, except for any proceedings

relative to compliance with this Order, including supplemental

discovery and an evidentiary hearing to determine damages and any

bill of costs or motion requesting attorneys’ fees pursuant to

Local Rule 109, until the issuance of the mandate of the United
                                   3
         Case 8:19-cv-03367-DKC Document 62 Filed 10/02/20 Page 4 of 4



States Court of Appeals for the Fourth Circuit or, if review by

the Supreme Court of the United States is sought, denial of

certiorari or final judgment of the Supreme Court; and

        10.   The parties are directed to file a status report within

fourteen (14) days following issuance of the mandate of the Fourth

Circuit or final judgment by the Supreme Court.          At that time, the

Court    will   conduct   a   scheduling   conference    to   determine   the

sequence and timing of further proceedings.



                                              /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                      4
